WILLIAMS, Chief Justice.
The Initiative Petition numbered 295, proposing State Question numbered 515, was made the subject of an application to this Court by the proponents of such petition, which application sought an order of this Court certifying the number of presumptively valid signatures subscribed to the counterparts of said petition, pursuant to 34 O.S. 1973 Supp., § 8.
This Court by order entered May 18, 1976, directed to the Secretary of State of Oklahoma, apprised that officer of such number, it being 163,466, and directed performance of the duties devolving upon him under the provisions of the last cited section of the laws. By an order dated May 19, 1976, the Secretary of State made the determinations directed by the cited statute and on May 24,1976, caused to be published notice of his determinations. Such notice, published May 24, 1976 informed the public that any citizen or citizens had the right to file in this Court a protest or objection to the count of signatures or the findings by the Secretary of State, such protest to be filed in this Court within ten (10) days of the date of publication.
From examination of the files and records of this Court in this cause, this Court finds that the latest time protest or objection could be filed was the close of business Thursday, June 3, 1976. This Court further finds that no such protest or objection has been filed. There is no controverted issue of fact or of law before this Court. Therefore summary judgment should be entered.
It is accordingly ordered, adjudged and decreed that there exists no justiciable con*1117troversy in this matter and that the determination by the Secretary of State, holding the said Initiative Petition sufficient to cause submittal of the proposed constitutional amendment to a vote of the electorate, is final.
All Justices concur.